The opinion of the court was delivered by
TYLER, J.
1. The plaintiff claims that the tax was illegal because her personal property and real estate were set in the grand list to B. H. Adams and wife instead of to herself alone. This point does not seem to us well taken. It cannot be said that the property was not set to Mrs. Adams as the owner : the error was in joining her husband’s name with hers, as if they were joint owners. Sec. 322, R. L. makes it the duty of the tax payer to procúre a blank inventory and fill out and complete the same in all respects as required by law and to return it to the listers on or before April 20th. S.o far as the personal estate is concerned, it is fairly to be presumed that the listersjplaced it in the list as it was returned to them, for the legal presumption is in favor of the regularity of the proceedings of public officers. The same may not be true as to the real estate, for the listers could have ascer. *547tained the state of the title from the records of deeds and from the list of transfers prepared by the town clerk under section 345.
It is not the policy of the law to invalidate a list on account of errors when the listers have acted in good faith and the errors prove harmless. It seems that upon the refusal of the plaintiff to pay the tax assessed upon the list of 33. IT. Adams and wife her property was taken by the collector of taxes upon the tax warrant, so that the error in inserting the names of both husband and wife in the grand list, as the owners of the property, worked no harm.
2. It is further claimed that the school meeting at which the tax was voted was illegal because the warning for the meeting was not recorded before it was posted, as required by No. 131, Laws of 1888. This question must depend upon whether this act is mandatory or merely directory. Statutes are held to be directory or declaratory, according to the existence or want of certain indications of legislative intent.
“ When statutes direct certain proceedings to be done in a certain way or at a certain time, and a strict compliance with these provisions of time and form does not appear essential to the judicial niind|the proceedings are held valid,! though the command of the statute is disregarded or disobeyed. In these cases by a somewhat singular use of language, the statute is said to be directory. In other cases the statute is held to be imperative or mandatory.” Sedg. on Stat. and Cons. Law, 368.
This statute imposes no penalty upon the clerks of school districts for non-compliance with its requirements. It does not declare that school meetings shall be illegal and their proceedings void if held without such a record of the warning. Then what was the real purpose of its enactment ?
It is an established rule in the exposition of statutes that the intention of the lawgiver is to be deduced from a view of the whole and of every part of a statute, taken and compared to*548gether. The real intention, when accurately ascertained, will always prevail over the literal sense of terms. The reason and intention of the lawgiver will control the strict letter of the law, when the letter would lead to palpable injustice, contradiction and absurdity. 1 Kent Com. 462. Are there any widÁoia from which the intent of the legislature in enacting this law can be gathered ?
R. L. 521 requires that notices for school meetings shall specify the business to be transacted or questions to be considered at the meeting. The notice or warning is thus made by law the foundation- for all the proceedings at the meeting held under it. Sherwin v. Bugbee, 17 Vt. 337. In the light of the importance of warnings for the different kinds of meetings named in the Act of 1888, the' intent of the legislature is easily discoverable, which is that If the warning should be lost or destroyed the record of it might be produced and the meeting held under it. The purpose obviously was not to ju’event meetings being held by towns, school districts and othér .municipal corporations named in the act, but to guard against a possible failure of such meetings through a loss of the warning therefor. It can hardly be conceived that the legislature intended that if a town meeting were held for the voters to exercise their right of suffrage in the choice of presidential electors, that the meeting must be declared illegal because the town clerk, through accident, ignorance or design, had omitted to record the warning. As was said by a learned jurist: “ A strict and literal adherence to the letter and form of a statute in minor or non-essential particulars, will often defeat a remedy, qr destroy a right which it was the principal intention of the legislature to create or provide.”
3. Under articles 3 and 4 in the warning, “ to see if the district will vote to support a school in said district the coming school year,” and, “ to see if they will vote to raise money to pay the district expenses,” it was voted “ to have 24 weeks of school” and, “.to raise money to support the school and to pay the in*549debtedness of tbe district.” On tliis point we quote the language of Redfield, Ch. J., in Adams v. Hyde, 27 Vt. 221, where the vote was, “ that a tax should be raised to pay the expenses of tbe repairs of their school-house.” “ It is argued that the amount to be raised, or the rate per cent of the tax, should be limited in the vote. It is obvious that any such limitation could be but a conjecture, or approximation towards the truth. Eeally the most sensible and safe mode, must be, to do it in the mode here done. The only other mode would be to have a committee to examine and report the amount required, and to adjourn tbe meeting of the district to receive and ratify the report. But this, we think, inay with propriety be left to tbe discretion of the committee, and that they may be authorized to assess a tax for tbe amount found necessary.” Bill v. Dow, 56 Vt. 562. We think tbe vote clearly warranted tbe prudential committee in assessing the tax.

Judgment reversed and cause remanded.